OMB APPROVAL OMB Number: 3235-0101 Expires: December 31, 2009 Estimated average burden hours per response2.00 SEC USE ONLY DOCUMENT SEQUENCE NO. CUSIP NUMBER WORK LOCATION UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 144 NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. 1(a) Name of Issuer (b) IRS Ident. No. (c) S.E.C. File No. Rahaxi, Inc. 88-0446457 00-28749 (d) Address of Issuer (e) Telephone 31 Mespil Road, Ballsbridge Dublin 4, Ireland (Street) (City)(State) (Zip Code) (Area Code)(Number) 2(a) Name of Person For Whose Account the Securities are to be Sold (b) IRS Ident. No. (c) Relationship to Issuer Fionn Stakelum Director (d) Address 31 Mespil Road, Ballsbridge Dublin 4, Ireland (Street) (City)(State) (Zip Code) INSTRUCTION: The person filing this notice should contact the issuer to obtain the I.R.S. Identification Number and the S.E.C. File Number SEC USE ONLY 3(a) Title of the
